      Case 1:18-cr-20522-TLL-PTM ECF No. 33 filed 10/18/19                                             PageID.117      Page 1 of 8


                                     UNnpo Srarps Drsrrucr Counr
                                                  Eastem District OlMichisan

 LINITED STATES OF AMERICA                                            s          JUDGMENT IN A CRIMINAL CASE
                                                                      $
                                                                      $
                                                                      s          Case Number: 0645 1:18CR20522 (1)
 Terrv Johnson        III                                             $          USM Number: 56899-039
                                                                      $          Jeffrev J, Ruon
                                                                                 Defendant's Attomey
                                                                      $
THE DEFENDANT:
 x     pleaded guil$, to count(s)                             I   of the Indictment
       pleaded nolo contendere to count(s) which was
 n     accepted by the court
       was found guilty on count(s) after a plea ofnot
 tr    guilty

The defendant is adjudicated guilty ofthese offenses:
 Title & Sectiop / Nature of OIIense                                                                                Offense   Ended   Count
 18 U.S.C. $$ 1591(a) and l59l(b)(2): Sex Trafficking ofChildren                                                    712.12016         1




The defendant is sentenced as provided in pages 2 through 8 of this judgnrent. The sentence is imposed pusuant to the Sentenaing
Reform Act of 1984.

 E     The defendant has been found not guitty on count(s)
 X     Countl$ Z   X is E       are dismissed on the motion   ofthe United         States


         It is ordered that the defendant must notii, the United States attomey for lhis district within 30 days of any change ofname,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid.   If
ordered to pay restitution, the defendant must notifo the court and United States attorney of material changes in economic
circumstances.


                                                                     t0n7/2419
                                                                     Da1e   of




                                                                     Signature


                                                                     The Ilonoratrle Thomas L. Ludington
                                                                     Utrited States District Judge
                                                                     Name and Title ofJudge


                                                                     tutan0t9
                                                                     Dale
         Case 1:18-cr-20522-TLL-PTM ECF No. 33 filed 10/18/19                                                    PageID.118         Page 2 of 8

 AO 2458 (Re\. 09/18) Judgment in a Cdminal Case                                                                                   Judgment-Page2of8

DEFENDANT:                          Terry Johnson III
CASENI-MBER:                        0645 1:18CR20522 (1)

                                                               IMPRISONMENT

The defendant is hereby committed to the custody ofthe United States Bureau ofPrisons to be imprisoned for a total term of:

150 months.


 x]      The oourt makes the following recommendations to the Bureau ofPrisons:
             It   is recommended the defendant be designated        to   a   faciliry with   a   comprehensive drug tleatlnent program.



 X       The defendant is remanded to the custody ofthe United States Marshal.
 n       The defendant shall surender to the United States Marshal fol this district:


                       at                                    E       a.m.            D p.rn.           on


                  E    as   notified by the United States Marshal


 n       The defendant shall surrender for service ofsentence at the institution designated by the Bureau ofPrisons:


                  E    before 2 p.m. on
                  E    as   notified by rhe United States Marshal.
                  n    as   notified by the Probation or Pretrial Services O{Iice.



                                                                             RETI-TRN
I have executed thisjudgment as follows:


             Defendanl delivered on to


at,   with   a   certified copy ofthis judgrnent.




                                                                                                             IIN]TED STATES MARSHAL

                                                                                                                        Bv
                                                                                                         DEPUTY IJNITED STATES MARSIIAL
      Case 1:18-cr-20522-TLL-PTM ECF No. 33 filed 10/18/19                                     PageID.119       Page 3 of 8

 AO 2458 (Rev. 09/18) Judgment in a Criminal Case                                                               Judgment-Page3of8

DEFENDANT:                 Terry Johnson III
CASENUMBER:                0645 1:18CR20522         (l)

                                                SUPERVISED RE,LEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term   of   5 years,


                                            MANDATORY CONDITIONS
 l.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlarfrl use ofa controlled substance. You must submit to one drug test within 15 days     of
      release from imprisonment and at least two periodic drug tests tiereafter, as determined by the court-
            I     The above drug testing condition is suspended, based on the court's determiration that you
                  pose a low risk of future substance abuse. (cieck if ryplicable)
 4. !      You must make restitution in accordance with 18 U.S.C. $$ 3663 and 36634 or any other statute autiorizing      a sentence
           of restitution. (clrec,lr if qpplicable)
 5. X      You must cooperate in the collection ofDNA as directed by the probatior, off\cet. (check ifapplicabte)
 6. X      You must comply with the requirements ofthe Sex Oflender Registration and Notification Act (34 U.S.C. $ 20901, et
           seq )
           as directed by the probation ofiicer, the Bureau ofPrisons, or any state sex offender registration agency in which   you
           reside, work, are a student, or were convicted ofa qualifying otrense. (check ifapplicable)
 7. E      You must participate in ar approved program for domestic violence. (check if applicable)


          The defendant must comply with the standard conditions that have been adopted by this court as well as with any
 additional conditions on the attached page.
        Case 1:18-cr-20522-TLL-PTM ECF No. 33 filed 10/18/19                                  PageID.120           Page 4 of 8

 AO 2458 (Rev. 09/18) Judgment in a Criminal Case                                                                 Judgmeot-Page4of8

DEFENDANT:                 Terry Jobnson III
CASENUMBER:                0645 1:18CR20522         ( 1)



                               STANDARD CONDITIONS OF SUPERVISION

As part ofyour supervised release, you must comply with the following standard conditions ofsupervision. These conditions are
imposed because they establish the basic exp€ctations for your behavior while on supervision and identifr the minimum tools needed
by probation officers to keep informed report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation offce in the federal judicial district where you are authorized to reside within 72 bours ofyour
release from imprisonment, unless the probation officer inskucts you to reporl to a different probation ofiice or withfu a different time
frame.
2. After initially reporting to the Fobation office, you will receive instructions Iiom the coun or the probation officer about how and
when you must report to the probation o{frcer. and you must report to the probation officer as insfucted.
3. You must not knowingly leave the federal judicial district where you are authorized to reside wilhout first getting permission from
the court or the probation ofiicer.
4. You must answer truthfully the questions asked by your probation omcer.
5. You must live at a place approved by the probation officer. lfyou plan to change where you live or an)4hing aboul your living
arrangements (such as the people you live with), you must notiry the probation oflicer at least l0 days before the change. If notirying
the probation officer in advance is not possible due to unanticipated circumstances, you must notiry the probation officer within 72
hours ofbecoming aware of a change or expected change.
6. You must allow the probation officer to visit you al aDy time at your home or €lsewhere, and you must permit the probation officer
to take any items prohibited by the conditions ofyour supervision that he or she observes in plain view.
7. You must work firll time (at least 30 hours per week) at a lawful typ€ ofemployment, unless the probation officer excuses you from
doing so. Ifyou do not have full-time employment you must Fy to find full-time employment, unless the probation officer excuses
you from doing so. Ifyou plan to change where you work or any4hing about your work (such as your position or yourjob
responsibilities), you must notifu the probation officer at leat l0 days before the change. lf notifoing the probation officer at least l0
days in advance is not possible due to unalticipated circumstances, you must notiry the probation officer within 72 hours of
becoming aware ofa change or expected change.
8- You must not communicate or interact with someone you know is engaged in criminal activity. Ifyou know someone has been
convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
probation officer.
9.   lfyou
         are arrested or questioncd by a law enforcement officer, you must notiry the probation officer within 72 hours.
10.You must not o*'n, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose ofcausing bodily injury or death to another penon such as nunchakus or
tasers).
1 l. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant

without first getting the permission ofthe cout.
12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation offic€r may
require you to noti& the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.
13. You must follow the instructions ofthe probation officer related to the conditions of supervision.


U.S. Probation OIfice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy ofthisjudgment containing these conditions. I understand additional information regarding these
conditions is available at the www.uscourts.gov.

 Defendant's Signature                                                                             Date
     Case 1:18-cr-20522-TLL-PTM ECF No. 33 filed 10/18/19                     PageID.121       Page 5 of 8

AO 2458 (Re\. 09/18) Judgment in   a   Criminal Case                                          Judgment--Page5of8


DEFENDANT:               Terry Johnson III
CASE NL-MBER:            0645 1:18CR20522              (l)

                               SPECIAL CONDITIONS OF SUPERVTSION

       The defendant shall participate in a program approved by the probation department for substance abuse,
       which may include testing to determine if the defendant has reverted to the use of drugs or alcohol,         if
       necessary.

       The defendant shall not use or possess alcohol in any consumable form. nor shall the defendant be in the
       social company ofany person whom the defendant knows to be in possession of alcohol or illegal drugs
       or visibly affected by them. The defendant shall not be found at any place that serves alcohol for
       consumption on the premises, with the exception of restaurants.

       The defendant shall comply with the requirements ofthe Sex Offender Registration and Notification Act
       (42 U.S.C. $ 16901, et seq.) as directed by the probation officer, the United States Bureau of Prisons, or
       any state sex offender registration agency in which he resides, works, is a student- or was convicted ofa
       qualifuing offense.

        The defendant shall successfully complete any sex offender diagnostic evaluations, treatlalent or
        counseling programs, as directed by the probation officer. Reports pertaining to sex offender assessments
        and treatment shall be provided to the probation officer. Based on the defendant's ability to pay, the
        defendant shall pay the cost of diagnostic evaluations, treatment or counseling programs in an amount
        determined by the probation officer.

        The defendant shall be required to submit to periodic polygraph testing at the discretion of the probation
        officer as a means to ensure compliance with the requirements of supervision or treatment. No violation
        proceedings will arise solely on the results of a polygraph examination. Based on the defendant's ability
        to pay, the defendant shall pay the cost of the polygraph examination in an amount determined by the
        probation officer.

        The defendant shall not associate with minor children under the age of eighteen (18), except in the
        presence ofa responsible adult who is aware ofthe nature ofyour background and current offense, without
        prior approval of the probation officer. The defendant may have unsupervised contact with his own
        children at the discretion of the probation officer. The defendant shall not frequent places where children
        congregate on a regular basis (such as but not limited to school grounds, playgrounds. child toy stores,
        video arcades. etc.).

        The defendant shall notifu anyone they date or marry with a minor child under the age of eighteen   (1 8)   of
        their conviction.

        The defendant shall not purchase, sel[, view, or possess images, in any form of media or live venue that
        depict pornography, sexually explicit conduc! child erotica, or child nudiry. The defendant shall not
        patronize any place where such material or entertainment is available-

        The defendant shall not have contact, directly or indirectly, with any victim or witness in this instant
        offense, unless approved by the probation officer.

        The defendant shall submit his person, residence, office, vehicle(s), papers, business or place of
        employment, and any property under his conkol to a search. Such a search shall be conducted by a United
     Case 1:18-cr-20522-TLL-PTM ECF No. 33 filed 10/18/19                  PageID.122      Page 6 of 8

AO 2458 (Rev. 09/18) Judgmenr in   a   Criminal Case                                       Judgmenl-Page6of8

DEFENDANT:               Terry Johnson III
CASENUMBER:              0645 l:18CR20522              (l)

       States Probation Oflicer at a reasonable time and in a reasonable manner based upon a reasonable
       suspicion of contraband or evidence ofa violation ofa condition of release. Failure to submit to such a
       search may be grounds for revocation; the defendant shall wam any residents that th€ premises may be
       subject to searches.

       The defendant shalt participate in a program approved by the probation department for mental health
       counseling, if necessary.
       Case 1:18-cr-20522-TLL-PTM ECF No. 33 filed 10/18/19                                            PageID.123            Page 7 of 8

 AO 2458 (Rev. 09/18) Judgment ia a Criminal Case                                                                            Judgmenl-Page7of8

DEFENDANT:                     Terry Johnson III
CASENUMBER:                    0645 1:18CR20522 (1)

                                             CRIMINAL MONETARY PENALTIES
          The defendanl must             the total criminal                  es under the schedule   of       ents on Sheet 6.
                                                  Assessment       J!-T,{ Ass€ssment*                            Fine                   Restitution
 TOTALS                                             $I   00.00             $5.000.00                            None                           None



 n      The determination ofrestitution is deferred until An Amended Judgment in a Criminal Cuse (AO245C) willbe entered after
        such determination.
 !      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.


          Ifthe defendant makes    a   partial paymenl each payee shall receive an approximaiely proportioned payment. Howevet pursuant to l8 U.S.C
          S   36&(i). all nonGderal victims must be paid before $e United   States is paid.




 E      Restitution amount ordered pursuant to plea agreement $

 E      The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution or fine is paid in full before
        the fifreenth day after the date of the judgment, pu$uant to l8 U.S.C. S 3612(0. All ofthe payment options on Sheet 6 may be
        subject to penalties for delinquency and default, pursuant to l8 U.S.C. $ 3612(g).
 E      The coun determined that the defendant does not have the ability to pay interest and it is ordered that:
        E the interesl requirement is waived for the ! fine                                    tr restitution
        E       the intercst requirement for    the                 n fine                                !    restitution is modified as follows:


'**Justice for Victims of TraflickingAct of2015, Pub. L- No. I 14-22
  Findings for the total arnount oflosses are required under Chapters 109A. I10. I l0A. aDd l13A     ofTirle l8 for offelses committed on or affer
September 13. 1994. but before April23. 1996.


The Court waives the imposition of a fine, the costs of incarceratiotr and the costs of supervision due to
the defendant's lack of financial resources.
       Case 1:18-cr-20522-TLL-PTM ECF No. 33 filed 10/18/19                                                    PageID.124       Page 8 of 8

 AO 2458 (Rev. 09,t18) Judgment in   a   Criminal Case                                                                          Judgment   -   Page 8 of 8


DEFENDANT:                   Terry Johnson III
CASE NI-IMBER:               0645 l:18CR20522            (l)

                                                    SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:

 A     E     Lump sum payments of$5,100.00 due immediately, balance due $5,100.00

       E     not later   thar                                  ,   or

   E         in   accordance tr C,                              tr E, or
                                                               tr D,                                      tr    F below; or

 B E         Payment to begin immediately (may be combined with tr C,                                     tr    D,   or         tl    F below); or

 C E         Payment     in equal (e.9. weekly,     monthly, quarterly) i*tallments            of$   over a period   of
             (e.g., months or years), to commence (e.9.,30 or 60 days) after the date ofthisjudgment; or

 D !         Payment     ne4ual   (e.g., weeHy, montWy, quqterly) installments of                $ over aperiod of
             (e-g., months or years), to Gommenc€ (e.g., 30             or 60   d<rys)   after release ftom imprisonment to a term ofsupervision; or

 E     I     Payment during the term of supervised release will commence withir (e.g., 30 or 60 dqs) after release ftom
             imprisotrm€nt. The coun will set the payment plan based oD an assessmeDt ofthe defendant's ability to pay at that time;
             or

 F     !     Special instructions regarding the payment ofcriminal monetary penalties



Unless the cout has expressly ordered otherwise, ifthisjudgment imposes imprisonment, payment ofcriminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those paynents made through the Federal Bureau ofPrisons'
Inmate Financial Responsibility Program. are made to the clerk ofthe coun.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.


  D    Joint and Several
       Restitution isjoint and several with the following co-defendants and/or relaled cases, in the amount specified below

       Defendant and Co-Defendant Names and Case Numbers /r.nclz/ing deJendont number),Total Amount, Joint aod Several Amount.
       and corresponding payee, if appropriate.

           Defendant shall receive credit oD <dft_his hern restitution obligation for recovery fiom other defendants who contributed to
        -
       the same loss that gave rise to defendant's restitution obligation.
  !    The defendant shall pay lhe cost ofprosecution.
  fl   The defendant shall pay the following coult cos(s):
  E    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shalt be applied in the following order: (l) assessment (2) restitution priDcipd (3) restitution interesl (4) frne principal
(5) fine interesl. (6) commtmi! resthution. (7) JVTA Assessmenl, (8) penalties. and (9) costs, including cost ofprosecution and court costs.
